Citation Nr: 0631576	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  The veteran passed away on June [remanded], 1971, 
and the appellant is the widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.  

The appellant has also come before the VA asking that 
dependency and indemnity compensation not related to her 38 
U.S.C.A. § 1151 claim be adjudicated by the RO.  This has 
not been recently accomplished, and as such, this item is 
referred back to the RO for further development and action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, the Board remanded the claim for the purpose 
of obtaining additional medical evidence.  Specifically, the 
Board requested the following:

The RO should obtain a VA medical 
opinion, by an appropriate physician, to 
determine whether the veteran had any 
additional disability from the VA care 
he received prior to his death.  If so, 
the VA examiner should make a 
determination whether such additional 
disability was the result of negligence 
or fault on the part of the VA or 
whether the additional disability was a 
necessary consequence of his treatment.  
The designated physician also must 
review all relevant records in the 
claims file for the veteran's pertinent 
medical history.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity.

The claim was returned to the to the local VA medical center 
and in March 2006 a VA medical examiner provided an opinion.  
That opinion stated:

	. . . He appears not to have had 
continuous cardiac monitoring during the 
procedure.  Today, the potential dangers 
of this drug and the need for continuous 
cardiac monitoring are well known.  This 
was not the case in 1971.  After the 
arrest, he was found to have pseudomonas 
pneumonia and apparent cognitive and 
motor dysfunction from which he 
succumbed.  Therefore, I conclude that 
his death resulted from the treatment 
rendered at this VA in 1971, but that 
the cardiac arrest was NOT foreseeable 
at that time. 

The above opinion does answer the Board's question as to 
whether any treatment provided by the VA contributed to the 
veteran's death.  However, that same opinion did not 
specifically find whether the treatment was "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault" or that pneumonia and 
cognitive/motor dysfunction was "not reasonably 
foreseeable".  See 38 U.S.C.A. § 1151 (West 2002) & 
38 C.F.R. § 3.358 (2006). 

After reviewing the claims folder, it is the Board's opinion 
that the RO did not comply with the remand instructions.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and 
that the Secretary of Veterans Affairs has a concomitant 
duty to ensure compliance with the terms of the remand.

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO/AMC for the 
following development:

1.  The RO/AMC should again return the 
claim to the Louisville VA Medical 
Center, and specifically to the examiner 
who provided the opinion in March 2006.  
If the examiner is still on staff at the 
VA Medical Center, the examiner should 
be asked to comment on the following:

A.  He should provide conclusive 
evidence on why he knows that continuous 
cardiac monitoring was not required or 
well known in 1971 (as he has stated).

B.  He should provide comments as to 
whether pneumonia along with 
cognitive/motor dysfunction was 
conditions that would be reasonably 
foreseeable as a result of the veteran 
undergoing a bronchoscopy and 
mediastinoscopy.

C.  He should comment on whether it was 
negligent, or at least possibly 
negligent, for a surgical procedure in 
which the veteran received general 
anesthesia to proceed without constant 
and continuous cardiac monitoring.  

D.  He should discuss in full whether 
any of the actions accomplished by VA 
personnel, either during the surgical 
procedure or afterwards, was:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel 
lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

E.  He should elaborate on his written 
statements which said, ". . . most 
likely was related to droperidol (a 
component of Innovar) and was possibly 
rendered more likely because he was 
taking chlorpromazine in the recent 
past. . . . Today, the potential dangers 
of this drug and the need for continuous 
cardiac monitoring are well known.  This 
was not the case in 1971."  The examiner 
should provide references from the 
Physician's Desk Reference (PDR), circa 
1971, that corroborates his conclusions 
that such side-effects and results from 
the medications were not well-known, or 
at least not a possibility, in 1971.  If 
the examiner is unable to provide such 
evidence, then he should state as such.

F.  The examiner should comment on 
whether the veteran's pneumonia, 
cognitive dysfunction, motor 
dysfunction, and his subsequent death 
were the "necessary consequences" 
certain to result from, or were intended 
to result from the medical and surgical 
treatment administered by the VA 
hospital personnel.

The complete rationale for any opinion 
expressed must be provided and the 
examiner should discuss the contrary 
opinion provided by the veteran's widow.  

The claims folder and this Remand must 
be made available to the examiner for 
review prior to the examination.  The 
results proffered by the examiner must 
reference the complete claims folders 
and any inconsistent past diagnoses 
given.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the 
results of the examination be typed and 
included in the claims folder for 
review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report and ensure that the 
above requested development action has 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).  In other words, if the 
examination report does not provide 
comments to the items noted above, the 
RO/AMC must return the report to the VA 
doctor for completion. 

3.  Thereafter, the AMC should re-
adjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and the accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


